James R. Cooper, Judge, dissenting. I dissent because I do not agree that lodging the record in an untimely fashion deprives the appellate court of jurisdiction. Act 555 of 1953 required the filing of a notice of appeal but specifically provided that “failure ... to take any of the further steps to secure the review of the judgment appealed from shall not affect the validity of the appeal... but shall be grounds only for such action as the appellate court deems appropriate, which may include dismissal of the appeal. . ..” Ark. Stat. Ann. § 27-2106.1 (Repl. 1979). In West v. Smith, 224 Ark. 651, 278 S.W.2d 126 (1955), the Supreme Court held that, as in the case at bar, the trial court was without power to grant its extension of time to docket the record. Nevertheless, the Court held that it possessed the power to extend the time for filing the record. This question should be distinguished from the issue presented in the case relied upon by the majority, Morris v. Stroud, 317 Ark. 628, 883 S.W.2d 1 (1994), which dealt with the authority of the trial court to extend the time for filing the record. Unquestionably, the trial court lacks authority to do so. This does not, however, speak to the authority of the appellate court to hear the appeal. If the timely lodging of the record on appeal was truly an element of the appellate court’s jurisdiction, then it would follow that in cases such as Thomas v. Arkansas State Plant Board, 254 Ark. 991-A, 497 S.W.2d 9 (1973), where late filing of the record was permitted due to the Jonesboro tornado, the appellate court derived its jurisdiction from a natural calamity. I cannot believe that our jurisdiction is dependent upon the whims of the weather, and I dissent. Mayfield, J., joins in this dissent.